tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dallas tx date jan person to contact identification_number contact telephone number telephone ein certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 c of the internal_revenue_code our favorable determination an organization described in sec_501 is hereby revoked effective january 20xx to you dated august 20xx recognizing you as letter the revocation of your exempt status was made for the following reasons organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals as such you failed to meet the requirements of sec_501 c and sec_1_501_c_3_-1 d ii in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code contact the clerk of the appropriate court for the rules for initiating suits for if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you declaratory_judgment forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the selvices of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the appropriate united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocatc irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter uryjanua oeoke maria hooke director eo examinations enclosures publication sincerely yours ys department of the treasury yi internal_revenue_service tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items issue should the tax exempt status of internal_revenue_code facts be revoked as described in sec_501 of the was incorporated on march 20xx in the state of as a non-profit corporation ' are to provide relief and support to those who articles of incorporation provided that the purposes of suffer from breast cancer or are at risk of breast cancer and to provide education and direct assistance as well as aid to other nonprofit_organizations engaged in like causes through such means as financial aid education research grants providing supplies and care giving products and any other forms of support or assistance the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was signed by the president of on june 20xx part iv of the form_1023 sets forth the purposes of help fund education and research for the eventual eradication of breast cancer in all of its forms and to assist and provide relief to those who currently suffer from the effects of breast cancer as well as assisting personnel agencies and other charitable organizations who assist cancer patients provided that the organization will provide direct assistance to those suffering the effects of breast cancer the provision of supplies care-giving products and any other form of support deemed necessary and appropriate it provided that the organization was formed to it also internal_revenue_service granted tax exempt status to on august 20xx was the executive director and president of since 20xx filed its forms every year since 20xx part of its forms provided that the guiding mission of is to provide relief to those who suffer from the effects of breast cancer now as well as to work cooperatively with and give support to other personnel individuals and organizations through education direct assistance financial aid the providing of supplies and caregiving products and referral services additionally the assists in the eradication of breast cancer through education and the support of breast cancer research the forms filed by table below for the years from 20xx through 20xx are compared and summarized in table deleted form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx table deleted fundraising revenue and expenses utilized many contracted telemarketers to raise fund for contracted telemarketers raised a total of dollar_figure million for the fundraising fees see the table below for the telemarketers’ fundraising summary and received a total of dollar_figure million after between 20xx and 20xx the net cash cash raised fundraising fees net cash received over received cash raised totals year 20xx 20xx 20xx 20xx 20xx 20xx 20xx non-cash donation received gift-in-kind the noncash donations noncash grants and non-cash goods are referred to as gift-in-kind gik’ as the president of was created by was also the vice-president of in 20xx father in 19xx introduced the international gik shipping to the board on december 20xx according to board meeting minutes’ called kind are intended for international charities and they need us charities such as by agreeing to accept goods and cover the shipping costs freight costs toward patient services with a substantial offset to our fundraising costs this company is a broker that lines up gifts in_kind with charities these gifts-in- has hosted three international shipments through a company to handle the can credit these shipments did not file schedule b schedule of contributors to report the details of noncash contributions filed the schedule b of forms for the years 20xx received for the years 20xx and 20xx through 20xx the information was provided by court ordered form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx the gik goods consisted of sending individuals cancer patients shelters missions hospitals and clinics with medicines medical_supplies clothes wigs prosthetics bras bedding bathing aids hygiene products therapeutic items health aids and other household_items the table below summarized the noncash donations gik goods that 20xx received from the non-profit amount noncash contributions received from reported on its form_990 year 20xx 20xx 20xx 20xx 20xx aa _ a reported on its forms showed that received a total of dollar_figure noncash donations from in the year 20xx was a registered charity the website’ of provided that the agency had revoked on april 20xx reported on its forms showed that and the totals of fair_market_value of the noncash donations received were dollar_figure dollar_figure and dollar_figure for the years 20xx 20xx and 20xx respectively received the noncash donations from released its forms for the years 20xx 20xx and 20xx for public inspection the revealed that forms of any non-profit entities in u s due to the problems with verifying values and or ownership in addition was not listed on schedule of indicated that 20xx through 20xx forms for the years 20xx through 20xx which did not provide any cash grant or noncash assistance to did not report any gift-in-kind shipments provided to for the year sec_3 the website address is form 886-a catalog number 20810w publish no irs gov page_3 department of the treasury-internal revenue service schedule number or exhibit form 886-a onl ate explanations of items name of taxpayer tax identification_number year period ended dec 20xx reported on its forms showed that received the noncash donations from and the totals of fair_market_value of the noncash donations received were dollar_figure and dollar_figure for the years 20xx and 20xx respectively released its forms for the years 20xx and 20xx for public inspection the forms revealed that the 20xx and 20xx respectively the receipts were less than dollar_figure make a total grant cash and or noncash of dollar_figure and dollar_figure in the years filed form 990-n for the year 20xx due to its gross reported on its forms showed that received the noncash donations from and the totals of fair_market_value of the noncash donations received were dollar_figure and dollar_figure for the years 20xx and 20xx respectively the schedule b of same address in was found forms showed that the website of and were shared the provided that no record of reported on its forms showed that received a total of dollar_figure noncash donations from in the year 20xx filed form 990-n for the year 20xx because its gross_receipts were less than dollar_figure forms showed that received the noncash donations from and the totals of fair_market_value of the noncash donations received were dollar_figure and dollar_figure for the years 20xx and 20xx respectively released its forms for the years 20xx and 20xx for public inspection the forms revealed that the total expenses of and dollar_figure in the years 20xx and 20xx respectively including grants made cash and or noncash were dollar_figure the noncash donations gik goods that and non-profit gik brokers by paying procurement cost of shipping in warehousing and shipping out fees received and distributed were procured from both for-profit form 886-a department of the treasury-internal revenue service catalog number 20810w page_4 publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items paid more than dollar_figure of gik procurement fees to for-profit and non-profit gik brokers in the year the non-profit gik and 20xx the for-profit gik brokers were broker was cash and non-cash grants made the forms filed by patients revealed that provided cash and non-cash grants to breast cancer reported a total of dollar_figure cash grants made from 20xx through 20xx which represented of total cash and noncash grants made from 20xx through 20xx reported a total of dollar_figure noncash grants made from 20xx through 20xx which represented of total cash and noncash grants made from 20xx through 20xx the amounts and percentages of cash and non-cash grants made by summarized in the table below from 20xx through 20xx are table deleted private benefits the information was provided by court ordered of were used by its officers and employees for their private benefits revealed the funds statements‘ of owned several vehicles from time to time the vehicles were used by its officers and employees for the years from 20xx through 20xx revealed that the officers the and employees used explanation of the business usages such as the purposes of the trips and or mileage logs no discussion was found in the board meeting minutes regarding the vehicles of employees for business or personal usages funds to pay for gasoline repairs and car washes however there was no used by its officers and provided employees with company credit cards without providing written policies about personal_use of such cards to employees the washes college tuitions and gym memberships no document showed that the reimbursement for personal charges on company cards was paid at the end of each month or had been repaid at all com restaurants food cell phone cell phone accessories cell phone plan credit cards’ showed the purchases of gas car the information was provided by court ordered the information was provided by court ordered form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items year period ended dec 20xx tax identification_number as the president of known as statement reconciliation statement for the month of april 20xx to may 20xx however no loan was reported on the form_990 for the year 20xx that was filed by personal loan shown on in april 20xx the dollar_figure loan was shown as a handwritten note on authorized a dollar_figure loan of charity funds to see exhibit for the dollar_figure of statement formerly the ticket charges from each ticket was dollar_figure plus dollar_figure of air ticket service fee the october 20xx were and and dollar_figure to in addition to the airfare charges there were and his family members credit card september 20xx statement showed that there were airline with the departure date of october 20xx the fare of on passengers who flew to charges for dollar_figure on october 20xx stayed in hotel for one night boarded the the documents provided by court ordered receivership revealed that the members flew to for day hotel charges were also paid_by 20xx could not be found in the documents provided by court ordered the airline tickets and hotel charges on 20xx due to the statement for the period ended november see exhibit for statement for the period ended october on october 20xx the service could not determine whether the and his family the credit card statement for the period ended october 20xx showed charges for dollar_figure of wedding planning and dollar_figure of edible arrangements expenses those charges appeared to be personal expenses no explanations or receipts to show the wedding planning and edible arrangements expenses were for furthering its exempt purposes or any document to show those expenses were personal and repaid by the officers or employees of arrangement expenses on statement for period ended october 20xx see exhibit for wedding and edible family relationships established in 20xx he employed his family members and relatives and see below for the detailed family relationships between ceo and employees the information was provided by court ordered no forms w-2 filed by showed doc had an employee whose name was however there was an employee whose name was the information was provided by court ordered ' the information was provided by court ordered who is married to has various names doc and doc form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items chart deleted paid a total of dollar_figure in salaries to his family members and relatives from the years 20xx through 20xx see the detailed salaries paid to his family members and relatives below table deleted law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt an organization is organized exclusively for one or more exempt purposes only if its articles of the organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more such sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx individuals sec_1_501_a_-1 provides that the terms private_shareholder_or_individual as used in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated it is necessary exclusively for charitable purposes unless it serves a public rather than a private interest for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if it operates the trade_or_business in furtherance of its exempt purposes the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe government’s position does not meet the operational_test for exempt status under sec_501 of the internal has failed to establish that it is operated exclusively for charitable revenue code because purposes the regulations define exclusively as engaging primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code benefits to and members of his family than the needy breast cancer patients provided more financial exempt purposes utilized many contracted telemarketers to raise fund for and spent a total of dollar_figure on professional fundraising fees from 20xx through 20xx the dollar_figure represents percent of a total of cash donated to expenses in other words o cents of every dollar donated to went to professional fundraising hired his wife and their family members as directors and employees as the president of of and his family members were dollar_figure between 20xx and 20xx which was more than the total cash grants that were provided to the needy breast cancer patients in the same period the total salaries paid to in addition to well-paid salaries to personal items such as cars trips college tuition gym memberships airline tickets car washes com restaurants food cell phone cell phone accessories and cell phone plan reimbursement for personal charges on company cards was not required until the end of each year actually created floating short-term interest-free loans to its directors and employees no document was also spent contributions on and his family members it form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items found in the documents provided by court ordered its directors and employees that those personal charges were repaid by based on the information shown above it showed that that of paying salaries for professional fundraising fees salaries for salaries for other employees free vehicles and interest-free short-term loans to its directors and employees exempt_purpose activity is secondary to and his family members failed to meet the sec_501 of the internal_revenue_code because has failed to establish that it is operated exclusively for charitable purposes the primary purpose of providing employments and benefits to charitable purposes and his family members which is not exclusively for was to inaccurate non-cash donations gik reporting on forms as a vice president of procure non-cash donations gik from gik brokers during its board meeting in 20xx it is because can credit these gik shipments toward patient services with a substantial offset to its fundraising costs revealed the purpose to board_of why needs to incorrectly reported the non-cash donations gik on its forms by using unverified fair market values of the gik goods that procurement fees on its forms as non-cash grants provided procured from gik brokers instead should report the total of in addition records that establish the recipient uses the non-cash goods for the organization’s sec_501 purposes did not retain control and discretion over the use of the non-cash goods and maintain form_990 is used by tax-exempt organizations to provide information required by sec_6033 some members of the public and or state agencies rely on form_990 as the primary or sole source of information about a particular organization how the public perceives an organization in such cases may be determined by the information presented on its return therefore the return must be complete accurate and fully describe the organization’s programs and accomplishments filed forms inaccurately by claiming fair market values of gik goods procured from gik brokers as non-cash donations the gik transactions represented a flow-through of dollar amounts that were paper transactions only revenue received and expenses paid_by reporting fair market values of gik goods procured as revenue incorrectly increased the revenue received by reporting fair market values of gik goods procured as expenses fundraising costs decreased the overall percentage of administrative costs and substantial offset its reported the fair market values of gik goods procured on forms as fails to meet sec_6033 of the code which requires every organization_exempt_from_taxation under a to file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items exhibit - the dollar_figure of personal loan shown on statement exhibit deleted exhibit - the airline tickets and hotel charges on statement exhibit deleted exhibit - the airline tickets and hotel charges on statement continued exhibit deleted exhibit - the airline tickets and hotel charges on statement continued exhibit deleted exhibit - statement for the charges of airline tickets and hotel continued exhibit deleted exhibit - wedding and edible arrangement expenses exhibit deleted form 886-a department of the treasury-internal revenue service catalog number 20810w _ publish no irs gov page
